NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



THOM BROWN, JR., and ERNEST        )
S. MARSHALL,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D19-178
                                   )
JAMIE MARIE BROWN, a/k/a JAMIE     )
MARIE SNYDER,                      )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Manatee
County; Susan Maulucci, Judge.

Thom Brown, Jr., and Ernest S. Marshall,
pro se.

Eileen H. Griffin of Griffin & Associates,
P.A., Brandon, for Appellee.



PER CURIAM.


              Affirmed.


KHOUZAM, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.